DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on April 28th, 2022 has been entered.

Status of Claims
This Notice of Allowance is in response to the R.C.E. and amendment filed on April 28th, 2022 for application no. 17/081,204 filed on October 27th, 2020. Claims 22-42 are pending. In the present amendment, claims 22, 34-37 and 40 are amended, and claims 1-21 are canceled.

Claim Interpretation
	Regarding Claim 39 (line 2), the “coupling elements (D, E) of the drive arrangement” recited in claim 39 are interpreted as the “first and second independently engagable coupling elements (D, E)” recited in claim 22 (lines 23-24). Applicant can file a 312 amendment to change “coupling elements (D, E) of the drive arrangement” to - - the coupling elements (D, E) of the drive arrangement - - to correct the minor informality at line 2.

Response to Arguments
The Applicant's arguments filed April 28th, 2022 are in response to the Office Action mailed February 4th, 2022. The Applicant's arguments have been fully considered.
Regarding Claims 22 and 25, Applicant has recited features that distinguish from those taught by the prior art of record. See allowable subject matter set forth below.

Allowable Subject Matter
Claims 22-42 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Regarding Claim 22, none of the prior art discloses or renders obvious a drive arrangement having the combination of features recited in claim 22, and particularly “a first electric machine (EM1) and a second electric machine (EM2) with a common rotational axis (m)”, “the first electric machine (EM1) being connected to the transmission input shaft (EW), and the transmission output shaft (AW) being connected to the differential input (DIK), the second electric machine (EM2) being engagable as an additional drive”, “the first ring gear shaft (HR1) is disengagably connectable to the second carrier shaft (ST2) and the second ring gear shaft (HR2) is continually fixed to a housing” and “a coupling device (KE) having first and second independently engagable coupling elements (D, E), the second electric machine (EM2) is couplable to the transmission input shaft (EW) and the first sun shaft (SO1) by engagement of the first coupling element (E), the second electric machine (EM2) is couplable to the first ring gear shaft (HR1) by engagement of the second coupling element (D)”.
The closest prior art of Oba (US 8,091,661) discloses a first ring gear shaft (Fig. 1, 52) is disengagably connectable to a second carrier shaft (65a) and a second ring gear shaft (63) is continually fixed to a housing (see Fig. 1), but fails to disclose “a coupling device (KE) having first and second independently engagable coupling elements (D, E), the second electric machine (EM2) is couplable to the transmission input shaft (EW) and the first sun shaft (S01) by engagement of the first coupling element (E), the second electric machine (EM2) is couplable to the first ring gear shaft (HR1) by engagement of the second coupling element (D)”, and there is no motivation to provide the second electric motor taught by Oba with this particular coupling device absent impermissible hindsight.
Regarding Claim 25, none of the prior art discloses or renders obvious a drive arrangement having the combination of features recited in claim 25, and particularly “a first electric machine (EM1) and a second electric machine (EM2) with a common rotational axis (m)”, “the first electric machine (EM1) being connected to the transmission input shaft (EW), and the transmission output shaft (AW) being connected to the differential input (DIK), and the second electric machine (EM2) being engagable as an additional drive”, “the transmission is in a form of a three-gear transmission (G3) with a first shifting element (A), a second shifting element (B) and a third shifting element (C) and first and second planetary gearsets (PS1, PS2) coupled with one another”, “the first carrier shaft (ST1) is solidly connected to the second sun shaft (SO2), the first sun shaft (SO1) forms the transmission input shaft (EW), the second ring gear shaft (HR2) is held fixed, the second carrier shaft (ST2) forms the transmission output shaft (AW)” and “the first shifting element (A) is actuatable to engage a first gear, the second shifting element (B) is actuatable to engage a second gear, and the third shifting element (C) is actuatable to engage a third gear, and the first ring gear shaft (HR1) is couplable to the second carrier shaft (ST2) by engagement of the second shifting element (B)”.
The closest prior art of Oba (US 8,091,661) discloses a fixed second ring gear shaft (63), but fails to disclose “first carrier shaft (ST1) is solidly connected to the second sun shaft (SO2)”, and there is no motivation to modify the planetary gearsets taught by Oba absent impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The prior art of Oba (US 8,091,661) listed in the attached "Notice of References Cited" discloses a similar drive arrangement comprising three planetary gearsets and two electric motors related to various aspects of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074. The examiner can normally be reached M-F, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        
JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659